Notice of Pre-AIA  or AIA  Status
	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EX PARTE QUAYLE ACTION

1.	This application is in condition for allowance except for the following formal matters: 
A.	In claim 28, line 2, “Gasoline” should be deleted.
B.	Claims 39-41 were nonelected and previously withdrawn from consideration.   They are not subjected to rejoinder because they do not contain the same allowable subject matter as in the elected claims.  However, the claims can be amended to include the allowable subject matter, otherwise the claims must be canceled.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Response to Amendment
2.	The amendment filed on 05/25/2021 has been made of record and entered.  Claims 1, 5-7, 13, 16-17, 21, & 28 have been amended.  Claims 3-4, 8, 10, 12, 15, 18-19, 25-27, 30, & 32-35 have been canceled.
	Claims 1-2, 5-7, 9, 11-12, 14, 16-17, 20-24, 28-29, 31, & 36-41 are currently pending in this application.
Status of Withdrawn Claim(s)
3.	Claims 36-38 were previously withdrawn from consideration.  They have now been rejoined with the elected product claims since they are now found allowable.

Response to Applicants’ Arguments
4.	The remarks filed on 05/25/2021 have been fully reviewed and considered, and the arguments are deemed persuasive in view of the amendment filed.  Thus, the rejection(s) and/or objection(s) made in the last office ha(s/ve-) been withdrawn.

Conclusion
5.	Claims 1-2, 5-7, 9, 11-12, 14, 16-17, 20-24, 28-29, 31, & 36-41 are pending.  Claims 1-2, 5-7, 9, 11-12, 14, 16-17, 20-24, 28-29, 31, & 36-38 are allowed.  Claims 39-41 are withdrawn due to nonelected (distinct) invention(s).

Contacts
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:00 am – 4:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman, can be reached at 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
June 04, 2021